DETAILED ACTION
This action is a response to an application filed 12/16/19 in which claims 1-16 and 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer readable media however the specification does not exclude transitory signals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (Pub. No.: 2018/0351611), herein Nagaraja and Hu et al. (WO 2014/107847), herein Hu.
As to claim 1, Nagaraja teaches a radio link monitoring method, wherein when a user equipment (UE) performs radio link monitoring, the method comprises: 
monitoring, by the UE, a downlink signal of a primary serving cell to obtain a monitoring result (Nagaraja Fig. 5 (506) monitoring links from a base station [0055] The UE may monitor the reference signal(s) and determine the signal quality, e.g., Reference Signal Received Power (RSRP) for the reference signal.); and
 comparing, the monitoring result with an obtained in-sync threshold to determine whether the UE is in an in-sync status, wherein the in-sync threshold is determined based on a preset parameter value (Nagaraja [0056] Thresholds may be defined in tracking the radio link conditions, the threshold(s) may correspond to a block error rate that indicates an in-sync condition and/or an out-of-sync condition of the radio link. [0057] An RLM procedure may comprise two types of indications, e.g., "out-of-sync" indicating that the radio link condition is poor and "in-sync" indicating that the radio link condition is acceptable and the UE is likely to receive a transmission transmitted on the radio link. An in-sync condition may be declared when a block error rate for the radio link is better than a threshold (comparing result to determine in-sync status)). 
Nagaraja does not teach

comparing, by the UE, the monitoring result with an obtained in-sync threshold to determine whether the UE is in an in-sync status

However Hu does teach

comparing, by the UE, the monitoring result with an obtained in-sync threshold to determine whether the UE is in an in-sync status (Hu page 6 lines 23 – page 7 lines 1-3 estimated downlink quality is compared with in sync threshold and the radio link can be determined to be in sync status based on the comparison result)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nagaraja with Hu, because Hu teaches us the UE can indicate the status to higher layers from the UE (Hu page 7 lines 4-6)

As to claim 9, Nagaraja teaches a user equipment, comprising:
 a processor, wherein the processor is configured to (Nagaraja Fig. 3 processor):
  monitor a downlink signal of a primary serving cell to obtain a monitoring result (Nagaraja Fig. 5 (506) monitoring links from a base station [0055] The UE may monitor the reference signal(s) and determine the signal quality, e.g., Reference Signal Received Power (RSRP) for the reference signal.);; and 
compare the monitoring result with an obtained in-sync 4850-4433-2719.1Atty. Dkt. No. 100840-0644 threshold to determine whether the UE is in an in-sync status, wherein the in-sync threshold is determined based on a preset parameter value (Nagaraja [0056] Thresholds may be defined in tracking the radio link conditions, the threshold(s) may correspond to a block error rate that indicates an in-sync condition and/or an out-of-sync condition of the radio link. [0057] An RLM procedure may comprise two types of indications, e.g., "out-of-sync" indicating that the radio link condition is poor and "in-sync" indicating that the radio link condition is acceptable and the UE is likely to receive a transmission transmitted on the radio link. An in-sync condition may be declared when a block error rate for the radio link is better than a threshold (comparing result to determine in-sync status)).


comparing, by the UE, 
However Hu does teach

comparing, by the UE, (Hu page 6 lines 23 – page 7 lines 1-3 estimated downlink quality is compared with in sync threshold and the radio link can be determined to be in sync status based on the comparison result)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nagaraja with Hu for the same reasons stated in claim 1.


As to claim 2, the combination of Nagaraja and Hu teach the method of claim 1, wherein before comparing, by the UE, the monitoring result with an obtained in-sync threshold to determine whether the UE is in an in-sync status, the method further comprises: 
determining, by the UE, the in-sync threshold according to mapping of a block error rate (BLER) of a synchronization signal (SS)/ physical broadcast channel (PBCH) block (SS/PBCH block, SSB) received by the UE (Nagaraja [0055] The RLM procedure may indicate whether the air link is in-sync or out-of-sync. For monitoring active link performances, a UE may perform measurements of a set of reference signals for RLM and beam recovery. The measurements may include deriving a metric similar to Signal to Interference plus Noise Ratio (SINR) for a reference signal. The reference signal may comprise any of CSI-RS, Demodulation Reference Signal (DMRS) for NR-PDCCH in common search space (C-SS), DMRS for New Radio-Physical Broadcast Channel ( NR-PBCH), [0056] Thresholds may be defined in tracking the radio link conditions, the threshold(s) may correspond to a block error rate that indicates an in-sync condition and/or an out-of-sync condition of the radio link); or
 determining, by the UE, the in-sync threshold according to a parameter value pre- configured by a network-side device.  

	Claim 10 is rejected for the same reasons stated in claim 2.



As to claim 3, the combination of Nagaraja and Hu teach the method of claim 2, wherein the BLER of the SSB is a BLER of a new radio (NR) PBCH (Nagaraja [0055] The RLM procedure may indicate whether the air link is in-sync or out-of-sync. For monitoring active link performances, a UE may perform measurements of a set of reference signals for RLM and beam recovery. The measurements may include deriving a metric similar to Signal to Interference plus Noise Ratio (SINR) for a reference signal. The reference signal may comprise any of CSI-RS, Demodulation Reference Signal (DMRS) for NR-PDCCH in common search space (C-SS), DMRS for New Radio-Physical Broadcast Channel ( NR-PBCH), [0056] Thresholds may be defined in tracking the radio link conditions, the threshold(s) may correspond to a block error rate that indicates an in-sync condition and/or an out-of-sync condition of the radio link); 

	Claim 11 is rejected for the same reasons stated in claim 3.

As to claim 4, the combination of Nagaraja and Hu teach the method of claim 2, wherein before determining the in-sync threshold according to mapping of the BLER of the SSB received by the UE, the method further comprises: calculating the BLER of the SSB using a primary synchronization signal (PSS), a secondary synchronization signal (SSS) or a PBCH demodulation reference signal (DMRS) for a preset 4850-4433-2719.1Atty. Dkt. No. 100840-0644 beam direction in each SSB (Nagaraja [0055]. The reference signal may comprise any of CSI-RS, Demodulation Reference Signal (DMRS) for NR-PDCCH in common search space (C-SS), DMRS for New Radio-Physical Broadcast Channel ( NR-PBCH))

	Claim 12 is rejected for the same reasons stated in claim 4.



As to claim 5, the combination of Nagaraja and Hu teach the method of claim 4, wherein before calculating the BLER of the SSB, the method further comprises: when the UE is in an idle mode or a connected mode, determining a transmission period of the PSS, SSS, or PBCH DMRS according to configuration information transmitted by the network-side device (Nagaraja [0065] The base station 504 may provide reference signal configuration information 506 to UE 502 for monitoring one or more beam pair links. For example, the base station 504 may notify UE 502 to monitor one or more reference signals. The reference signals may include, e.g., any of CSI-RS, DMRS for NR-PDCCH in C-SS, DMRS for NR-PBCH in user search space (U-SS), NR-SSS, and a reference signal for time/frequency tracking. The reference signals may comprise periodic, aperiodic or semi-persistent transmissions. The reference signal configuration information 506 indicated by the base station 504 may specify any of a number of antenna ports, a reference signal configuration in time and frequency, and/or a sub-frame configuration)



As to claim 8, the combination of Nagaraja and Hu teach the method of claim 2, wherein monitoring, by the UE, the downlink signal of the primary serving cell to obtain the monitoring result comprises: monitoring, by the UE, a reference signal received quality (RSRQ) or a signal to interference and noise ratio (SINR) of PSS, SSS and PBCH DMRS of the serving cell to obtain a monitoring result (Nagaraja Fig. 5 (506) monitoring links from a base station [0055] The UE may monitor the reference signal(s) and determine the signal quality, e.g., Reference Signal Received Power (RSRP) for the reference signal.); 







Claim 16 is rejected for the same reasons stated in claim 8.

As to claim 18, the combination of Nagaraja and Hu teach the computer readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, implements the steps of the method of claim 1 (Nagaraja Fig. 3 memory and processor)

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (Pub. No.: 2018/0351611), herein Nagaraja and Hu et al. (WO 2014/107847), herein Hu and Gheorghiu et al. (Pub. No.: 2017/0048772), herein Gheorghiu
As to claim 6, the combination  of Nagaraja and Hu teach the method of claim 5, 
Nagar nor Hu teach
wherein the transmission period corresponds to a moving speed of the UE, wherein the transmission period corresponding to a first moving speed is smaller than the transmission period corresponding to a second moving speed, and the first moving speed is greater than the second moving speed.  

	However does teach
wherein the transmission period corresponds to a moving speed of the UE, wherein the transmission period corresponding to a first moving speed is smaller than the transmission period corresponding to a second moving speed, and the first moving speed is greater than the second moving speed (Gheorghiu [0057] UE 115-b may adaptively change from a first measurement interval to a second, more frequent, measurement interval at point 320. changing of measurement time intervals may be enabled in the event that it is determined that the UE 115-b is moving at a relatively high rate of speed. Thus, if the UE 115-b is moving relatively slowly, measurements may continue to be made according to the first interval)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nagaraja and Hu with Gheorghiu, because Gheorghiu teaches us [0058] the UE may adjust measurements to speed up connection re-establishment)
Claim 14 is rejected for the same reasons stated in claim 6.

As to claim 7, the combination of  Nagaraja and Hu with Gheorghiu teach the method of claim 1 , wherein after comparing, by the UE, the monitoring result with an obtained in-sync threshold, the method further comprises: when the UE receives a signal instruction to adjust the in-sync threshold, transmitted by the network-side device, adjusting the in-sync threshold according to the signal indication (Gheorghiu [0058] In some examples, the change in the measurement interval may be achieved indirectly through an adjustment of the length of the DRX cycle of UE 115-b. In further examples, one or more RLM parameters (in-synch thresholds) may be adjusted. If a measured signal strength (e.g., RSRP) is above the threshold, the UE 115-b can use the first interval or configured DRX cycle. If the signal strength (e.g., RSRP) goes below the threshold the UE 115-b starts to perform measurement more frequently or may switch to a shorter DRX cycle, which would increase the measurement frequency and also provide more opportunities to communicate with the network (e.g., receive a HO command). The UE 115-b, as mentioned above, may also change one or more RLM parameters (e.g., to shorten the serving cell evaluation period) based on such signaling [0063] The base station 105-g may signal mobility parameter threshold 505 to UE 115-d. At block 510, the UE 115-d may identify time intervals for measuring parameters. The time intervals may include first time interval and a second time interval that may be shorter than the first time interval. At block 515, the UE 115-d may determine that the mobility parameter is exceeded (e.g., a measured RSRP is less than the signaled threshold value). In some examples, the determination that the mobility parameter is exceeded may also include a determination that the UE 115-d is in a high speed environment (e.g., via signaling from base station 105-g, positioning information, numbers of cells visited in a time period, differences seen between consecutive parameter measurements, etc. In some examples, the UE 115-d may adjust one or more RLM parameters based on the mobility parameter threshold being exceeded.)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nagaraja and Hu with Gheorghiu, for the same reasons stated in claim 6.

Claim 15 is rejected for the same reasons stated in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467